                           Erick Virgil Hall v. Tyrell Davis, Case No. 1:18-cv-218-DCN
              Filed in Support of Reply in Support of First Motion for Discovery (DNA)




                        Exhibit 1
(Fields v. Blades, D. Idaho, No. 1:95-cv-422, Dkt. 88, Lodging A-42)
•     1
      2

      3
          And we feel that the Court owes a duty to that sub set
          of our society, those people incarcerated in the State
          penal system to protect them from this individual as
      4   well.    It's not a recommendation that the State makes

      5   lightly, Your Honor.     But because the statutory
      6   aggravating circumstances exist in this case and
      7   because they're not outweighed by the -- any mitigating
      8   circumstances, it's the State's view it's the duty of
      9   the Court under the capital sentencing scheme that we


     11   you, Judge.                                                           C
                                                                                C
     12                   THE COURT:     Did you wish to respond?



•    13
     14

     15
                          MR. HACKNEY:    Yes, Your Honor.     Your
          Honor, first of all I'd like to point out what I'm sure
          the Court is aware of, that the State I believe has the
                                                                                -
     16   burden of proof to show beyond a reasonable doubt that
     17   each of the aggravating circumstances outweighs
     18   whatever mitigation the Court finds beyond a reasonable
     19   doubt.     Initially I'd like to state that Mr. Fields has
     20   consistently maintained his innocence throughout this
     21   process.     I say that because of our decision where we
     22   elected that he not testify.          We felt that his demeanor
     23   may negatively impact the jury and he certainly may
     24   have a better -- we felt he had a better chance relying
     25   upon reasonable doubt at the time the choice was made,


••
                                         1923
                                                                 ----- ... -~
         •          1

                    2

                    3
                             especially where a case such as this relied heavily on
                             inmate informant testimony.                         I feel that there's quite

                             a bit of mitigation -- mitigating circumstances which
                    4        are contained and inherent in the facts of this case

                    5        itself, Your Honor.
                    6                      First of all, even though this jury has spoken,
                    7        I believe clearly there is some question about the

                    8        actual perpetrator given the trial testimony.                                        I'm
                    9        referring specifically to the two women who were in the
-   e-~~~ ::·~~Uf s; :e~-'"s"-Eor e+c   j•uit"':-prf~f;?-t~'£cr=ilii,' .: i1H;'aer·:° C~"13o-t"tr' 0-Y -the'se':'-l)aoi).r-e-.-.:-~-~ ~-
                  11         described an individual who, except by extreme leap of
                  12         faith, an individual who does not match Mr. Fields'



         •        13
                  14

                  15
                             description.            What basically convicted Mr. Fields was
                             the inmate informant testimony which we believe is
                             inherently problematic.                     There's something very
                  16         disconcerting, very disquieting if a Court imposes a
                  17         death penalty based -- where a conviction is based,
                  18         substantially as it was in this case, relied heavily
                  19         upon inmate informant testimony.                            Also there's no
                  20         physical evidence that tied Mr. Fields to the murder.
                  21                      There was no effort on the part of the
                  22         perpetrator to prevent the victim from summoning help.
                  23         By that I mean, the telephone was not torn from the
                  24         wall or the victim was not bound, in some way prevented
                  25'        from summoning help.                  It occurred very quickly, as the



     •
    --




                                                                          1924
                                                                                                                -____
                                                                                                                  .... ,- .
                                                                                                                ,...
       •    1

            2

            3
                 Court is aware.   The timing of the incident was very
                 quick, within a couple of minutes.    We believe this
                 shows that there was no intentional torture or the
            4    cruel infliction of pain.    Finally, there was no
            5    molestation of the victim as we've seen in, for
            6-   instance, the Sivak case, which I believe is a -- is an
            7    interesting case because it did start out similar to
            8    this factually as a robbery or a theft of a small
            9    store.   However, the facts in Sivak, as I'm sure this


           11    beyond what we have in this case, including not only
           12    the stabbing multiple times, which I understand there



  •        13
           14

           15
                 was somewhere around 30 times, I may be incorrect on
                 that, but that was my recollection, as well as shooting
                 of the victim and then the victim in the Sivak case was
           16    sexually molested.
           17             Your Honor, the -- I assume also from the
.. ,
   I       18    evidence of this case that -- I don't know if anybody
   I

           19    would disagree with me, that the primary motivation for
           20    the crime was to steal or take money from the cash
           21    drawer of the store.   Also there was no history of any
           22    animosity between the perpetrator, Mr. Fields and the
           23    victim in this case.   Finally, Mr. Fields has been --
           24    as pointed out by counsel for the State that Mr. Fields
           25    has been a good inmate and he's behaved himself while



  •                                          1925
•    1

     2

     3
         in prison, not finding himself in any trouble,
         especially any violent trouble where he posed a danger
         to other inmates.
     4              Your Honor, in short, we assert the facts of
9
     5   this case does not reflect the conscienceless or
     6   pitiless crime that is separate or is somehow different
     7   from the norm of first degree murders which is
     8   unnecessarily torturous to the victim, the first factor
     9   that is relied upon, the heinous, atrocious or cruel --


    11   counsel's statement is the Osborn definition of this
    12   does not focus -- I couldn't see any language that



•   13

    14
    15
         indicated it focused on the -- the effect that the
         killing blows or the effect that the crime had on the
         victim is such.     It basically focuses on the acts of
                                                                             C,11
                                                                             -.J
                                                                             a,::.
                                                                             ~



    16   the defendant and the circumstances surrounding the
    17   killing.
    18              The first thing the Court has to determine, and
    19   which I know we've struggled with, is to determine,
    20   first of all, what is the norm of the first degree
    21   murder.    And then the Court would have to determine
    22   what additional acts set this particular case apart.
    23   Facts we have in this case are we have a robbery or a
    24   theft of a small business.    It appeared that the victim
    25   responds in some manner and the situation deteriorates,



•                                    1926
                                                          .-. . . -~----.s
                                                                  --
•    1

     2

     3
          the perpetrator then responds with violence and the
          death occurs.     Although tragic, Your Honor, this is a
          scenario I would hesitate to say occurs daily in this
     4    country.     This is not a torture case, this is not a
     5    Sivak case where the victim was sexually molested.         I

     6    believe in that case it was even after she died.
     7    Exactly also how this particular killing occurred

     8    really is a matter of shear speculation since nobody
     9    saw it occur.


    11    guesswork in attempting to establish the (g) (5), as
    12    well the (g} (6) factor, but especially in the (g) (5)



•   13
    14

    15
          factor.     I would indicate that the State's theory that
          the victim was held -- grabbed and held by the
          perpetrator and deliberately stabbed a number of times
                                                                         -
    16    is no more reasonable than the theory that the victim
    17    in this case attempted to either prevent the
    18    perpetrator from taking the money or somehow appeared
    19·   to be preventing his escape and was stabbed in that
    20    particular process.     Since nobody actually saw the
    21    actual killing, Your Honor, we would be engaging in
    22    speculation in determining exactly how this occurred.
    23    And, again, we have to be sure beyond a reasonable
    24    doubt.     All the wounds, the way I understand the
    25    testimony, all the wounds except for the neck wound


•                                     1927
                                                            - ....
     1   were not the deep life threatening types of wounds that
     2   I've indicated in my memorandum, did not appear the

     3   perpetrator was pushing the knife to the hilt in an

     4   attempt to kill on each and every wound.    Although the

     5   neck wound itself was ultimately fatal, even though it
     6   was not the extreme type of wound, we feel shows or
     7   evidences an intent to kill.
     8            Also the prosecutor is engaging in guesswork on

     9   this (g) (5) area, Your Honor, with advancing the theory


    11   that was fatal, but one of which the victim would live
    12   for some period of time and suffer and linger.     Again,
                                                                                   c;
    13   Your Honor, this is nothing but shear speculation.
    14   It's inconsistent with their -- the testimony from the
    15   inmates that they presented and it's inconsistent with
    16   logic, as well as being inconsistent with other
    17   positions that they've taken that the purpose of the
    18   killing was to eliminate a witness to a robbery or a
    19   theft.   In short, Your Honor, I would assert that this
    20   is not the extremely wicked, vile, shockingly evil
    21   crime that Osborn requires in order for the (g) (5)
    22   factor to apply and I would argue that this does not
    23   apply and it has not been shown beyond a reasonable
    24   doubt.
    25            The (g) (6) factor, the utter disregard for



•                                   1928
                                                          ,.._.,., __       __ _
                                                          -----,-·
                                                                        ,
        •                           1
                                    2

                                    3
                                                 human life as counsel has in their memorandum, I
                                                 believe has correctly pointed out that you can't rely

                                                 on the same facts if you want to rely upon the {g) (6)

                                    4            factors you have in relying upon in attempting to show

                                    5            the {g) (5) factors.                     They have to show some additional

                                    6            facts separate from those mentioned to show again

                                    7            beyond a reasonable doubt the highest and the utmost
                                    8            disregard for human life, the cold blooded, pitiless

                                    9            slayer.
i:.::::'.!7 1··-..,..:~~"' ~~,.   ·io ,- ~- ------""-:~c--:-:-··:----- _.A·s·""""r ·po'iri:ted~:·:btit:·-'trr'"'·rny - memorandum,   ":in- recview1ng.,;·,~:'> ,
                                                                                                                                                               C.
                                  11             the cases I was confused as to -- and somewhat unclear                                                        C

                                  12             as to whether we focus on the acts of the perpetrator



       -                          13
                                  14

                                  15
                                                 or the perpetrator's state of mind.
                                                 the Paz case we're back again to focusing on the acts
                                                 and the surrounding circumstances.
                                                                                                                         It appears after


                                                                                                                      However, when you
                                                                                                                                                              -
                                                                                                                                                               ...C.


                                  16             reflect on this you certainly                             --    you come to the

                                  17             conclusion that even a state of                                --   the state of mind in

                                  18            arriving at some conclusions about the state of mind,

                                  19             that the perpetrator you have to look at what he does
                                  20            since you can't look inside his head, obviously.                                                But
                                  21            the prosecutor in this case relies upon first of all

                                  22             the statements of the inmates who did not testify which
                                  23            we have objected to and the Court is certainly aware
                                  24            that we've objected to this.                              And the reason we've
                                  25            objected to this we can't cross-examine Mr. Troutner,



      •                                                                                           1929
       •    1

            2
            3
                  Mr. Johnson or Mr. Steiger as we were able to
                  cross-examine Mr. Bianchi and the other inmate
                  witnesses.            And we object to its use.                  For instance,
            4     Mr. Johnson.              I spoke to Mr. Johnson personally, he's
            5     also spoken to our investigator and he had indicated
            6      that the initial statements he made were false and were
            7     simply made for benefit, some benefit he felt would be
            8     forthcoming.             He also indicated that for a certain
            9     amount of money he would say just about anything.                                   It
                ~'"'e'~ouJ.d   be - inappropiiatl:!c~-:c,your'''lfOrib'.r·,· >td--a-pl)rrt.ne .. \ ~fr-\ t))

           11     aggravating circumstance simply because the perpetrator

           12     concealed or destroyed item of evidence.                             There's



  •        13

           14

           15
                  nothing in either the statutory language of (g) (6) or
                  in the Osborn case that would indicate that merely
                  because the perpetrator destroyed evidence and got rid
           16     of evidence that this would justify the use of the
           17     utter disregard for human life.                        In fact, I would
. 1        18     assert that destroying of evidence or making some
  .•


           19     attempt to conceal your steps or conceal your crime
           20     would be something that you would find in any first
           21     degree murder and certainly would be considered the
           22     norm of first degree murders.
           23                    The (g) (7), felony murder.                  We again would ask
           24     the Court to take a look at the facts that we've stated
           25     in terms of mitigation in this case.                           They again



 •                                                           1930
                                                                                               ----- .... -~
           •            1

                        2

                        3
                             there must be a separate finding beyond a reasonable
                             doubt of a specific intent to kill.

                             itself outweighs all mitigation evidence.
                                                                                   That itself by

                                                                                           That's under

                        4    the Charboneau decision.              There is no allegation of
                        5    intent or that the defendant acted intentionally or
                        6    intentionally committed in the Information.                      The

                        7    conviction was based on felony murder.                    We would argue,

                        8    Your Honor, that there -- the facts of this case show

                        9    that there was not a specific intent to kill.                       It
~~~.;::~..,..-.--~_:-   --
  ,-                10       occurred quickly.> ~th~-;.-e was no torture ,--·inf~~rtt":i-ti'irai-:--,;..--__, ·

                    11       cruelty.      The wounds in and of themselves I believe do
  7'

                    12       not arrive at the conclusion beyond a reasonable doubt

                    13       or require the conclusion of beyond a reasonable doubt
                    14       of intent to kill.           Again, the other factors I've
                    15       mentioned, including there's no attempt to prevent the

                    16       victim from obtaining help.
   -i
   I               17                   Your Honor, this is a tragic event.                   It was
   i

  -,               18        something that obviously began as a theft of some kind,
       '
  ..i
                   19        escalated into a level of violence that was not
                    20       contemplated by or initially intended by the
  J
                    21       perpetrator.        We do not feel the (g) (7), felony murder
                   22        aggravating circumstance has been shown beyond a
                   23        reasonable doubt .
  .i               24                   The (g) (8), propensity to commit murder.
                   25        Certainly Mr. Fields, Your Honor, has been on the wrong




                                                                  1931
                                                                                                 - ....
     •                    1
                          2

                          3
                              side of the law most of his life.
                              however, is essentially one of thefts, burglaries,

                              controlled substances.       The aggravated assault
                                                                                      His background,




                          4   conviction, most recent one, itself grew out of a

                          5   shoplifting.    Also the facts of that case are a
                          6   two-edge sword in analyzing his propensity to commit
                          7   murder.    If Mr. Fields had the propensity to commit

                          a   murder, to kill, we should have had dead or injured

                          9   a dead or injured Shopko employee when the Shopko
        -. ~ - - ~ ~ -
-~--;;.__
                                                                   --· - "...-,.--~.....,,_-=----         ----~=
                                                                                                    -~--,--

                         10   employee confronted Mr. Fields in the act of stealing,
                         11   in the act of shoplifting.       Instead Mr. Fields, as I
                         12   understand it, after the employee was frightened off



    •                    13

                         14

                         15
                              disposed of the weapon that he used.
                              convicted of the ag assault for -- in the act of
                              frightening the -- the Shopko employee.
                                                                                                    That he was    c.,,
                                                                                                                   ~
                                                                                                                   c.,,
                                                                                                                   0

                         16             In conclusion, Your Honor, Mr. Fields does not
                         17   have a history, although he has a criminal history, a
                         18   history which requires the conclusion beyond a
                         19   reasonable doubt of the propensity.                             In conclusion,
                         20   Your Honor, this Court does not justify the imposition
                         21   of the death penalty.       We would ask the Court to impose
                         22   a life sentence.
                         23                  THE COURT:     Did Mr. Fields wish to speak
  .1
                         24   on his own behalf at this time?
                         25                  MR. HACKNEY:     I don't believe so, Your



    •                                                       1932
         •       l
                 2

                 3
                     Honor.
                                    MR. FIELDS:
                                    MR. HACKNEY:
                                                                Yes, I would.
                                                                  I guess he does, Your Honor.

                 4                  THE COURT:                Did you wish to consult with

                 5   him before he does that?

                 6                 MR. HACKNEY:                   Could I have just a moment?

                 7                 THE COURT:                 We could take a short recess
                 8   or take whatever recess is necessary if you wish to.

                 9   We'll be in recess.
....:;.-+--   --lo              --c,4A-.,.rep~~~--:.•--::~a_!:3.._,~,~'-~...::;::_~~M~--.±-:_-,_-~:::-~-- _____ -- -. ' -~~~~.:'- _ ,,...-,..
                11                 THE COURT:                Have you had a sufficient

                12   opportunity to consult with Mr. Fields?




      •
                13                 MR. HACKNEY:                   Yes, I have, Your Honor .

                14                 THE COURT:                And is it his desire to make a

                15   statement at this time?

                16                 MR. HACKNEY:                   It is.           He'd like to make a

                17   short statement, Your Honor.
                18                 THE COURT:                Go ahead.

               19                  MR. FIELDS:                 My statement to the Court is
                20   this; is that -- that is a tragic event that Mrs.

                21   Vanderford was murdered.                  That it's right it shouldn't

               22    go unpunished.      What I'm trying to say is I didn't kill
               23    her and I would like to appeal both the sentence and
               24    the conviction on the matter.                        Thank you very much.



   ,.          25                  THE COURT:                State wish to respond?




                                                              1933
                                                                                                             - ..           ·-
•    1

     2

     3   circumstance.
                         MR. HORTON:
         Judge, with respect to the
                                         Just briefly, Your Honor.
                                          (g) (5), heinous
                          What I was attempting to articulate is
     4   that it's the State's position that the defendant
     5   knowingly leaving Mrs. Vanderford alive in that
     6   condition, grievously wounded with fatal wounds is
     7   exactly the sort of statute -- or circumstances which
     8   fall within the scope.        With respect to counsel
     9   attempting to characterize this as a brief struggle


    11   sort of case where the perpetrator simply used the
    12   amount of force necessary to extract himself from the




•
    13   situation.   Instead he repeatedly stabbed.         And while
    14   counsel may be correct that we couldn't conclusively
    15   establish that these were wounds plunged to the hilt,
    16   the fact is that he used sufficient violence in the

    17   administration of these stab wounds to puncture the
    18   back and punctured lungs with each of the stab wounds
    19   to the back, as well as to inflict the fatal wound.
    20           With respect to the (g) (6) circumstance,
    21   counsel suggests that this Court should disregard the
    22   reliability of the statements that Mr. Johnson made in
    23   those handwritten notes.       I would submit to the Court
    24   that the reliability of those statements is           comes
    25   from the fact that he knew something that only the



•                                       1934
  ••                   1
                       2

                       3
                                  killer would know.                               That is, that the killer had
                                 inflicted some wound in the forehead of Mrs. Vanderford
                                 and I think when the Court, if it would examine State's
                       4         Exhibit 12 see exactly that sort of physical
                       5         corroboration of the statements that Mr. Johnson made.
                       6         And basically it's the State's position that this sort
                       7         of minimal provocation resulting in this sort of
                       8         offense is a {g) (6) statutory aggravating circumstance.
                       9                      With respect to the (g} (7) circumstance, the
     ;

- -:-:f ----- -   -----ro:-~~ ---=--f-el;ony-~muJ;'de~
                                                   -   •   - •
                                                                 ~i.r.cu;mst~nc~ ~--::;-~~-t:.·_·_::...:.·
                                                                     ,     •   -
                                                                                       it's                       absolu.t~J.Y--true.-th~-~-~
                                                                                                          ___ -:--_...;:-- ,:-_~.:,_~---:-
                                                                                   -~.- ·.-""b,_.:.,t...,::.,!:'_... ~.;:_. __              ~---=-~•.--c..;.· ____ ....;...:...·____________   _ ___ -, _,-.--~




                     11          in the preparation of the Information and the charging
                     12          language the State didn't make any specific allegation




    •
    :                13          that there was a specific intent to cause the death of
                     14          Kay Vanderford.                         The reality is, though, as the Court
                     15          recalls when it instructed the jury, it instructed the
                     16          jury on the meaning of the word murder which was
                     17          incorporated in the State's Information.                                                                                And the Court
                     18          told the jury that they had to find that specific
                     19          intent to cause her death.                                                                      Counsel's statements as to
                     20          cruelty and torture are simply in opposite in the
                     21          context of the deliberate taking of a human life which
                     22          is the gist of a (g) (7) felony murder statutory
                     23          aggravating circumstance.
                     24                       Finally with respect to factor (g) (8), defense
                     25          counsel points to the Shopko incident as some sort of



   •                                                                                                                1935
••    1

      2

      3
          evidence that the defendant isn't predisposed to.commit
          murder.    And all I would suggest to the Court that the
          Shopko incident reveals that if the defendant is

      4   surrounded by a crowd of people, then perhaps then he

      5   won't commit murder.    But in the circumstances where
      6   there was one prospective victim, as was the case

      7   inside the Wishing Well, that there's every evidence

      8   that the defendant will kill.       Indeed, the defense has

      9   conceded that the defendant is a sociopath.       Thank you,


     11                 THE COURT:     Did you wish to respond
     12   further?



-•   13
     14

     15
                        MR. HACKNEY:
                        THE COURT:
                                        No, thank you, Your Honor.
                                       In this case it is necessary
          for me to review the record in light of the arguments
     16   that have been made and to enter findings and a
     17   conclusion as to the sentence.      I will incorporate
     18   rulings upon the objections to the portions of the
     19   presentence report and within that memorandum.         I will
     20   after I've completed that, give notice and have this
     21   case brought back to Court for further proceedings.
     22   Thank you.
     23                 MR. HACKNEY:    Thank you, Your Honor.
     24                  (These proceedings were then concluded.)
     25



•                                      1936
     1        BOISE, IDAHO, THURSDAY, MARCH 7 1 1991, 1:30 P.M.

     2

     3        THE COURT:     Take up at this time the case of the State

     4   of Idaho versus Zane Jack Fields.

     5              Counsel will you each identify yourselves for the

     6   recored.
     7        MR. HORTON:     Joel Horton and Roger Bourne, Ada County

     8   Prosecutor's office appearing on behalf of the Plaintiff,

     9   State of Idaho.



    11   Fields, Your Honor.
    12        THE COURT:     This is the time set for pronouncement of

    13   sentence in this case.     Is there any legal cause why
                                                                          cr-
                                                                          -.J
    14   sentence should not be pronounced at this time?                  a,
                                                                          CJ'!
    15        MR. HACKNEY:     No, there is not, Your Honor.

    16        MR. HORTON:      No, Your Honor.
    17        THE COURT:      I will advise those present that under
    18   Idaho law when the death penalty is implicated, is a

    19   possibility, that it is necessary for the Court, in whatever

    20   decision it reaches, to set forth findings concerning a
    21   number of items required by Idaho Statute and by the Idaho
    22   Supreme Court Rule.    This is a lengthy process and I will,
    23   at this time, read into the record the findings that I have



•
    24   made in regard to this case •
    25              Those findings will be filed subsequent to



                                    1937         Sentencing
     1   pronouncement in open court •


•    2

     3
                     In the District Court of the Fourth Judicial

         District of the State of Idaho in and for the County of Ada.

     4   State of Idaho Plaintiff versus Zane Jack Fields Defendant.

     5   Findings Of The Court In Considering Death Penalty Under

     6   Section 19-2515 Idaho Code.

     7               The above named defendant having been found

     8   guilty by a jury of the criminal offense of Murder in the

     9   First Degree which under the law authorizes imposition of



    11   presentence investigation of the Defendant and thereafter

    12   held a sentencing hearing for the purpose hearing all

    13   relevant evidence and argument of counsel in aggravation and
    14   mitigation of the offense.

    15               NOW THEREFORE the Court makes the following

    16   findings:

    17               1.   Conviction.     The Defendant while represented

    is   by counsel was found guilty of the offense of Murder in the
    19   First Degree by jury verdict.

    20               2.   Presentence Report.     A Presentence Report was

    21   prepared by order of the Court and a copy delivered to the

    22   Defendant or his counsel at least seven days prior to the
    23   sentencing hearing pursuant to section 19-2515, Idaho Code,



•   24

    25
         and the Idaho Criminal Rules.      The Defendant objected to

         portions of the Presentence Report and the Court has ruled


                                   1938          Sentencing
                                 on those objections in a separate memorandum.          The Court has


          •
                             1

                             2   excised those portions of the report to which an objection

                             3   was sustained.

                             4              3.     Sentencing Hearing.    A sentencing hearing was

                             5   held on January 14, 1991, pursuant to notice to counsel for

                             6   the Defendant and at that hearing, in the presence of the

                             7   Defendant, the Court heard the argument of counsel.

                             8   Evidence was not submitted by either the Prosecutor or the

                             9   Defendant, but each had previously submitted sentencing
:'.-1-        ··--,-.-:,.
                            lo
                            11              4.     Facts Found in Mitigation.    The mitigating



    ;.                      12

                            13

                            14
                                 factors that appear to the Court are as follows:

                                            The Defendant was abandoned by his father when he
                                 was two years old.

                            15              Apparently he was oppressed by a dominant female

                            16   figure early in life which has contributed to the aggressive
                            17   attitude he has displayed toward women •
... 4.·
                            18              There is some indication that he suffered
                            19   childhood convulsions and that he reacted poorly under
                            20   stress.

                            21              The Defendant has relatively low intelligence.
                            22   As a teenager he was evaluated in the area of borderline
                            23   retardation.     However, he has completed a GED program.



    •                       24

                            25
                                            The Defendant has been a drug and alcohol abuser
                                 for many years, commencing at an early age.          As a teenager



                                                            1939         Sentencing
              1   he indicated that he used "all kinds of alcohol" and "as


         •    2

              3
                  much as possible."   The use of alcohol and drugs has

                  impaired his ability to conform his conduct to legal and
              4   social standards.

              5              As an inmate in the penal system he has been able

              6   the conform his conduct to institutional standards for

              7   substantial periods of time.     A Department of Corrections

              8   report dated June 6, 1981, indicates that he volunteered to

              9   help and seemed willing to work.     A progress report dated



             11   within the protective custody unit at the ISMF, having

             12   received no disciplinary reports and generally received


       •     13

             14

             15
                  above average on his work evaluations."     Close quote.

                  report November 11, 1984, indicates that he completed a high

                  school course in the penitentiary.
                                                                               A



                                                         On January 20, 1986, he

             16   was evaluated as a good worker and on August 6th, 1986, he

   1         17   was noted to be polite to staff, friendly with other inmates
....
   ..:

             18   and generally to follow rules.

             19              5.   Statutory Aggravating Circumstances
             20   Considered But Not Found Beyond A Reasonable Doubt.        Idaho
             21   Code Section 19-2515 (g) (5).    The State seeks a

             22   determination that the aggravating circumstance set forth in
             23   Idaho Code Section 19-2515 (g) (5) exists, asserting that



  •          24

             25
                  "The murder was an especially heinous, atrocious or cruel

                  manifesting exceptional depravity."     In ordinary language it


                                           1940         Sentencing
             1       might appear that this killing falls within those words.


•            2

             3
                     The victim was a 69-year-old woman who was stabbed numerous

                     times and left to die by a large young man.                             However, to

             4       find this aggravating circumstance the Court must find that

             5       the killing was accompanied by additional acts which set the

             6       crime apart from the norm of capital felonies -- "the
             7       conscienceless or pitiless crime which is unnecessarily

             8       tortuous to the victim."                Clearly this crime was
             9·      conscienceless and pitiless to the victim.                            However, the
    "' ..
            10    '--=courc· can·not·   find- ·beyona··-a:-~'t~asona151.~e;.:_il5uJ::>t''.,,t'itatc~it·'"·wa:s   mote;~ ··-
            11       tortuous than other killings.                   The killing was not

            12       accomplished with surgical precision.                         It was cruel, as


•           13

            14

            15
                     virtually all murders are, but the victim was not tortured

                     or put to pain beyond the infliction of the wounds, one

                     which was fatal.
                                                                                                                         CT
                                                                                                                         -..:
                                                                                                                         CT
                                                                                                                         cc

            16                     6.     Statutory Aggravating Circumstances Found

            17       Beyond A Reasonable Doubt.
            18       Ca) Idaho Code Section 19-2515 Cg) (6).                        The State seeks a

            19       determination that the aggravating circumstance set forth in

            20       Idaho Code Section 19-2515 Cg) (6) exists in that, "By the

            21       murder, or circumstances surrounding its commission, the
            22       Defendant exhibited utter disregard for human life."                                  This
            23       element requires a showing of acts or circumstances "which



•                    exhibit the highest, the utmost, callous disregard for human
            24

            25       life, that is, the cold-blooded, pitiless slayer."                                 This



                                                         1941              Sentencing
     1   aggravating circumstance has been proved beyond a reasonable


•    2

     3
         doubt.

         times.
                   The Defendant stabbed the 69-year-old woman multiple

                   She posed no physical threat to him.     He left her to

     4   die.     He stabbed her to complete a small value property
     5   crime or to avoid detection for that crime.       In any use of

     6   the language, he displayed utter disregard for human life

     7   which was callous, cold-blooded, pitiless.

     8   Cb) Idaho Code Section 19-2515 Cg) (7).    The State seeks a

     9   determination that the aggravating circumstances set forth



    11   a reasonable doubt in that the murder was committed in the

    12   perpetration of a robbery and/or burglary and was


•   13

    14
    15
         accompanied by an intent to cause death.     The Jury found the
         Defendant guilty of felony murder, that is, murder committed
         in the perpetration of a robbery and/or burglary.       In this
                                                                             c;
                                                                             c::
                                                                             C:


    16   case the Court gave a more restrictive instruction on the

    17   element of intent than may be necessary for felony murder
    18   instructing the Jury on the elements of malice
    19   aforethought.    Express malice involves an intention to
    20   kill.    Implied malice involves conduct with a wanton
    21   disregard for human life.    To be a statutory aggravating
    22   circumstance under Idaho Code Section 19-2515 (g) (7), the
    23   Court must find beyond a reasonable doubt that the killing



•   24

    25
         was with a specific intent to cause death, not the wanton

         disregard for human life of implied malice.       The element of


                                   1942       Sentencing
•
      1   a killing with a specific intent to cause death has been

      2   established beyond a reasonable doubt.

      3               The State relies upon the number and savagery of

      4   the wounds as evidence of an intention to kill.      It is

     5    powerful evidence of that intention, but by itself is also

      6   consistent with wanton disregard for human life.      However,

     7    additional facts support the finding that the wounds were

     8    inflicted with an intention to kill.      If the Defendant had

     9    merely sought escape when confronted by Mrs. Vanderford, he



    11    a lethal wound.   The only reason to use a knife was to

    12    silence her forever.     As Scott Bianchi testified, echoing


•   13
    14

    15
          the Defendant's words, he, the Defendant needed nto finish

          the job.n   The fact that she was still alive when he left

          does not weigh significantly against the finding that he

    16    intended the kill her.     The number and extent of the wounds

    17    would have left no reasonable doubt as to the outcome.       He

    18    intended to nfinish the job,n to kill her, and he did.

    19    Cc) Idaho Code Section 19-2515 Cg) C8).    The State seeks a

    20    determination that the aggravating circumstance set forth in

    21    Idaho Code Section 19-2515 Cg) CB) exists in that nThe
    22    Defendant, by prior conduct or conduct in the commission of

    2'3   a murder at hand, has exhibited a propensity to commit



•   24

    25
          murder which will constitute a continuing threat to
          society."



                                    1943       Sentencing
•
     1              A 1974 report by Ira Nadler a psychiatrist at

     2   State Hospital South has a chilling forecast of this case,

     3   noting of Zane Fields that, "He also denies any actual rape

     4   of people and denies ever having used a knife in order to

     5   commit an assault on a lady."     The report continues to state
     6   the following:     "He does not show any appropriate concern

     7   about the facts -- about the acts he has committed and does

     8   not look at all upset about the accusation of having raped a

     9   three-year-old."     Dr. Nadler diagnosed him as antisocial



    11              The clinical records from State Hospital South in

    12   1975 notes another instance of inappropriate sexual behavior



•   13

    14

    15
         that required his removal from the facility for the safety
         of other patients.

                    The Presentence Report dated December 12, 1976

    16   for his first adult felony notes the following:
    17             "The subject's commitment to the Youth Training

    18   Center in St. Anthony, Idaho, began in 1972.      This

    19   commitment occurred when the subject violated curfew and

    20   made threatening gestures with a knife toward a girl.

    21   During that same year, the subject was granted an extended
    22   leave to Idaho Falls.    June 14, 1973, Zane was returned to

         the Youth Training Center after being charged with



•   24

    25
         assaulting a woman in an Idaho Falls laundromat.

         to YTC records, this charge was subsequently dropped.
                                                              According




                                   1944       Sentencing
•
     1                 In June of 1974, another incident involving

     2   attempted rape reportedly occurred in a park in the area."

     3   Leaving the quotation.

     4                 The Presentence Investigator noted in the 1976

     5   report that, "The subject's behavioral problems were not

     6   altered significantly by either hospitalization or
     7   commitment to the Youth Training Center.     Zane's performance

     8   under probation as a juvenile was poor."

     9                 Clinical records from State Hospital South in



    11   from Richard Grow, doctor of education, Psychologist 3:

    12   Quote "Zane has not internalized the values and norms of our


•   13

    14

    15
         society.
         tolerance.
                      He is impulsive and has a low frustration
                       Be is prone to be suspicious of others and tends

         to blame others for his mistakes.     He seems unable to learn
                                                                           -
                                                                           e
                                                                           C,




    16   from experience, and thus modify his behavior.     Finally, I
    17   deeply fear that Zane is incapable of significant loyalty
    18   and tends to perceive people as objects.     His views of

    19   sexuality are distorted, and he has felt downtrodden by some
    20   important female sexual figure in the past.

    21                "While he is not actively psychotic, there are
    22   hints of a thought disorder which will increase in
    23   proportions in time.



•   24

    25
                      "In a psychiatric sense, there is nothing about
         Zane that should excuse him from criminal responsibility for


                                   1945       Sentencing
.,     1

       2
           his behavior.     In my judgment this is not the last that the

           criminal justice system will hear from this individual and

       3   he will be a habitual offender of a progressive nature.•

       4              In 1978 Fred Kirn, a psychologist at the Idaho

       5   Security Medical Facility, reported as follows:       "In summary

       6   unless Mr. Fields changes his present thought patterns and
       7   decreases his alcoholic consumption there is a strong
       8   likelihood that he will continue to act out criminally,

       9   violently and sexually.•



     11    committing forgery while on bond for delivery of marijuana.
     12    By August, 1982, Mr. Fields developed a plan to become a
     13    private detective, but according to the progress report of          c.r
                                                                               -.:.
     14    August 5, 1982, had made little progress towards                    a.
                                                                               ~
     15    rehabilitation.
     16               The 120-day jurisdiction evaluation dated
     17    September 21, 1983, noted that Mr. Fields was free of
     18    disciplinary violations, but the social workers rated him as
     19    a poor candidate for successful completion of probation.
     20    The concerns were accurate.      On April 10, 1984, he was
     2.]   declared a probation violator.
     22               In general the Defendant has not been a



,.
     23    discipline problem in the penitentiary, but he has
     24    consistently violated laws when released.      The following is
                      I
     25    a summary of the Defendant's criminal record:       1, a 1976



                                     1946         Sentencing
                            1        conviction for grand larceny, resulting in a five-year


     •                      2

                            3
                                     commitment with a 120-day retained jurisdiction; 2, a 1977

                                     conviction from Bonneville County for unlawful possession of

                            4        controlled substance resulting in a suspended sentence and

                            5        probation; 3, a 1977 probation violation in Bonneville

                            6        County resulting in revocation of probation and commitment

                            7        to the Idaho State Correctional Institution for the

                            8        indeterminate three-year period that was previously

                            9        suspended; 4, a 1980 misdemeanor conviction Bonneville
.-c-_..... --
~-~-:-:-;.
                --.---,-- --~~o- .
                          11         jail sentence; 5, two felony convictions in Bonneville

                          12         County in 1980 for forgery and delivery of a controlled


   •                      13
                          14

                          15
                                     substance resulting in indeterminate five year sentences to
                                     the Idaho State Correctional Institution.   Additionally, at

                                     that time there was a probation violation; 6, a 1984 felony
                          16         conviction for Second Degree Burglary accompanied by a

                          17         probation violation for the burglary resulting in concurrent

                          18         sentences to the Idaho State Correctional Institution for

                          19         terms not to exceed five years; 7, a 1986 felony conviction

                          20         in Bannock County for Grand Larceny resulting in a jail
                          21         sentence, 8, a 1987 conviction in Ada County, Boise for
                          22         pedestrian under the influence, resulting in a fine and

                          23         costs1 9, a 1988 felony conviction in Ada County for



 •                        24

                          25
                                     Aggravated Assault, resulting in a sentence of five years to

                                     the Idaho State Correctional Institution and at that same


                                                             1947       Sentencing
•
     1   time a misdemeanor conviction for petit theft, resulting in

     2   a 127 day jail sentence.     The aggravated assault and the

     3   petit theft occurred subsequent to the murder in this case.

     4               In addition to the adult criminal record, the

     5   Defendant's juvenile record began in 1968 with a finding

     6   under the Youth Rehabilitation Act that he committed

     7   burglary.   In 1969 he was found to have committed

     8   shoplifting, "car prowl," and auto theft.     In 1972 he

     9   committed assault.     In 1973 he was charged with assault with



    11   assault with intePt to commit rape occurred.      As a juvenile   c.
                                                                           c::
    12   he was placed on probation was ordered to undergo


•   13
    14

    15
         phychological counselling, was committed to the Youth
         Training Center, to a Harbor House and to the Idaho Youth

         Ranch.   He also was in State Hospital South in Blackfoot on
                                                                           c;




    16   two occasions.

    17               Sworn testimony from pre-trial proceedings in

    18   this case indicate that he is volatile and threatening.
    19               The dichotomy exists in this case.     The record
    20   establishes beyond a reasonable doubt that in free society

    21   the Defendant has exhibited a propensity to commit crimes
    22   which will constitute a continuing threat to society.       He
    23   views people as objects, he is fascinated with weapons,



•   24

    25
         particularly knives.    In commission of the murder at hand he
         killed when his property crime was detected.      In free


                                   1948       Sentencing
 1   society he would constitute a continuing threat to kill when

 2   others interfere with his desires, as occurred in this

 3   case.

 4              On the other hand, much of the Defendant's

 5   institutional record is discipline free.    An argument can be

 6   made that institutionalization would take away the
 7   continuing threat.   Obviously, if one is isolated from the

 8   opportunity to commit harmful acts he will not commit

 9   harmful acts.   However, the Court is convinced beyond a



11   confronted the Defendant in confinement he would kill if the
12   opportunity arose.   The fact that, hypothetically the

13   Defendant can be prevented from committing acts by isolation

14   does not mean he does not constitute a continuing threat to
15   society to commit murder if the occasion arises.
16              The aggravating factor of a propensity to commit
17   murder which will be a continuing threat to society has been
18   proved beyond a reasonable doubt.

19              7.   Additional Fact in Aggravation.    Eleven days

20   after murdering Mrs. Vanderford the Defendant committed a

21   petit theft at Shopko in Boise, Idaho.    When an attempt to
22   apprehend him occurred, he drew a handgun on store
23   personnel, resulting in a conviction following jury trial
24   for aggravated assault and petit theft.    The murder and the
25   aggravated assault occurred within approximately two months


                             1949        Sentencing
  •
                                 1            of his release from the penitentiary.           The fact that he had

                                 2            murdered a woman eleven days earlier did not deter him from

                                 3            committing another theft, carrying a weapon and threatening

                                 4            use of the weapon.      The number of witnesses present

                                 5            eliminated the practicality of killing to avoid detection.

                                 6                         This is a factor that would logically seem to

                                 7            fall within the consideration of Idaho Code Section 19-2515

                                 8             (g) (8) as an aggravating circumstance, but reference to

                                 9            "prior conduct" precludes its consideration under that
- ~.---·~·- ~ - -   •-.·.~-...   .,._   -----~~ -=--.

                            10            ~   statut'o-ry provision; s inc1i -:fFocc-urrecr·'su6sequent- to. the=-~ ·---~ -

                            11                murder.    Therefore, the Court sets it forth separately as a                   C.
                                                                                                                              C:
                            12                factor considered in understanding the Defendant.


 •                          13

                            14

                            15
                                              Imposition of the death penalty upon this circumstance would

                                              not be proper.

                                                           8.   Weighing the Aggravating and Mitigating
                                                                                                                              C,

                                                                                                                              C:
                                                                                                                              C



                            16                Circumstances in Determining the Penalty.            The Court is

                            17                required to weigh all mitigating factors against each

                           18                 aggravating circumstance.

                           19                              The aggravating circumstance in Idaho Code 2515

                           20                 (g) (6) that, "By the murder, or circumstances surrounding

                            21                its commission, the Defendant exhibited utter disregard for

                           22                 human life" outweighs all mitigating circumstances.              One may

                            23                have sympathy for the circumstances of the Defendant's life,
                           24                 but the cumulative effect of all mitigating factors pales in
                           25                 the face of the aggravating circumstance of utter disregard


                                                                           1950          Sentencing
     •
                 1   for Mrs. Vanderford's life.       The mitigating factors do not

                 2   outweigh the aggravating circumstance and do not make
                 3   imposition of death unjust.

                 4                Similarly the mitigating factors do not outweigh

                 5   or balance the aggravating circumstance in Idaho Code

                 6   Section 19-2515 Cg) (7) that in the commission of felony

                 7   murder the Defendant had a specific intent to kill.           The
                 8   cumulative mitigating circumstances are insubstantial in

                9    comparison to the magnitude of the act of intending to kill
-·r==    >---=-'10   in t.he commission of a .felony·.    Again, -the mitigating---~--,-~"'"7   '-



               11    factors do not outweigh the aggravating circumstance and do
               12    not make imposition of death unjust.

I    •         13

               14

               15
                                  The cumulative effect of the mitigating
                     circumstances does not outweigh the propensity to commit

                     murder as a continuing threat to society so as to make
                                                                                            C1
                                                                                            -.:.
                                                                                            0:
                                                                                            t.c



               16    imposition of death unjust.       There have been some sad events
               17    in the Defendant's life and a limited number of positive
               18    factors.    The limited positive trates shown by the Defendant
               19    are insubstantial in comparison to the danger he poses to
               20    others.    The mitigating factors do not outweigh the

               21    aggravating circumstance and do not make imposition of death
               22    unjust.

               23                 9.   The Factor of Guilt.     A jury has found the



•
 -             24    Defendant guilty beyond a reasonable doubt.           That finding
               25    was based in significant part on inmate testimony



                                                1951          Sentencing
•         implicating the Defendant.      Before considering imposition of
      1

      2   the death penalty the Court feels a legal and moral

      3   obligation to test whether there is sufficient certainty in

      4   the evidence to dictate that a person die when inmate

      5   testimony constitutes a substantial port of the evidence

      6   leading to the conviction.      If the Court harbors doubts

      7   about imposing a death penalty based on inmate testimony,

      8   apart from any other weighing process, individual conscience

      9   would dictate against the imposition of death.           The only
                                                             -   ----
                                                                    -   -   -   •   ~-, ·-·.



     10   barrier that might stand between the Defendant and the

     11   ultimate criminal penalty is if the quality of evidence were
     12   such that the death penalty would be too final in light of


••   13

     14
          that evidence.   There is no such barrier.
          conscience shield the Defendant.
                                                        No doubts of
                                               It is the Court's

     15   conclusion that the appropriate penalty is death.

     16              The Court will enter a judgment to that effect.

     17   Court is in recess.

     18              (Matter concluded.)

     19

     20

     21

     22

     23

     24

     25



                                   1952         Sentencing
